DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 1, 2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Senger et al. US 4,473,591 (cited on Information Disclosure Statement filed January 27, 2020) in view of NPL Von Elbe et al., “Chemistry of Color Improvement in Thermally Processed Green Vegetables” (“Quality Factors of Fruits and Vegetables,” ACS Symposium Series) (Published 1989), Donato et al. US 6,004,601, and LaBorde et al. US 5,482,727.
Regarding Claim 32, Senger et al. discloses a vegetal product comprising a zinc-chlorophyll complex (’591, Column 1, lines 43-52) (‘591, Column 3, lines 14-20) (‘591, Column 4, lines 13-23).
Senger et al. is silent regarding a percentage of zinc chlorophyll complexes with regard to a total quantity of chlorophyll complex being between 15% and 100%, the Zn content in a packaged product containing the vegetal product being between 0.002% and 0.01% wherein the vegetal is table olives and the Zn chlorophyll complexes comprising Zn-pheophytin a, Zn-pyropheophytin a, and Zn-152-methyl-phytol-chlorin e6 ester.
NPL Von Elbe et al. discloses that to obtain an acceptable green color in vegetables approximately 40% of the chlorophyll derivatives must complex with zinc  (Page 26), which falls within the claimed Zn chlorophyll complexes being present in a percentage of between 15% and 100% with regard to the total quantity of chlorophyll compounds and the Zn chrophyll complex comprising zinc pheophytin a and zinc pyropheophytin a (Page 26).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the amount of zinc chlorophyll complex with regard to the total quantity of chlorophyll complex of the vegetable of Senger et al. to be approximately 40% (which falls within the claimed percentage range of between 15% and 100%) and the Zn chlorophyll complex to be zinc pheophytin a and zinc pyropheophytin a as taught by NPL Von Elbe et al. since Von Elbe et al. teaches that the claimed percentage of Zn chlorophyll complex with regard to the total quantity of chlorophyll compounds was known in the art to obtain an acceptable green color in vegetables and since zinc pheophytin a and zinc pyropheophtyin a were known zinc chlorophyll complexes used in vegetables.
Further regarding Claim 32, Senger et al. modified with NPL Von Elbe et al. is silent regarding the Zn content in a packaged product containing the vegetal product being between 0.002% and 0.01% wherein the vegetal is table olives and the Zn chlorophyll complexes comprising and Zn-152-methyl-phytol-chlorin e6 ester.
Donato et al. discloses a zinc ion aqueous blanch solution of 750 to 3000 ppm and that the zinc concentration used in the blanch solution depends on blanch time, the type of vegetable being blanched, and the desired level of green color retention (‘601, Column 4, lines 32-44) and that the amount of zinc incorporated into the vegetable during the blanch is less than the amount of zinc in the blanch solution (‘601, Column 5, lines 46-58).
Both Senger et al. and Donato et al. are directed towards the same field of endeavor of green vegetables having a zinc chlorophyll complex.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the amount of zinc content since Donato et al. teaches that the zinc concentration influences the desired level of green color retention.  One of ordinary skill in the art would adjust the amount of zinc based upon the desired green color level of the vegetable.
Further regarding Claim 32, Senger et al. discloses preserving the natural color of green vegetables using a zinc based solution (‘591, Column 3, lines 14-20) wherein an alkaline earth metal compound is mixed with a vegetable brine (‘591, Column 5, lines 7-30) such that the alkaline earth metal compound reduces the acidity rise in the container (‘591, Column 6, lines 3-11).
Further regarding Claim 32, Senger et al. modified with NPL Von Elbe et al. and Donato et al. is silent regarding the vegetal product disposed in the brine being green table olives and the Zn chlorophyll complexes being Zn-152-methyl-phytol-chlorin e6 ester.
LaBorde et al. discloses a vegetal product comprising Zn chlorophyll complexes (‘727, Column 3, lines 38-42) comprising Zn pheophytin a and zinc pyropheophytin a (‘727, Column 5, lines 35-42).  The vegetal product is peas (‘727, Column 1, lines 7-10) (‘727, Column 3, lines 36-38).
Both Senger et al. and LaBorde et al. are directed towards the same field of endeavor of vegetal products comprising Zn chlorophyll complexes.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the vegetal product of Senger et al. and incorporate Zn chlorophyll complexes comprising Zn pheophytin a and Zn pyropheophytin a onto peas as taught by LaBorde et al. since the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).  LaBorde et al. teaches that it was known to utilize Zn chlorophyll complexes comprising Zn pheophytin a and Zn pyropheophytin a onto peas.
Further regarding Claim 32, Senger et al. modified with NPL Von Elbe et al., Donato et al., and LaBorde et al. is silent regarding the Zn chlorophyll complex comprising Zn-152-methyl-phytol-chlorin e6 ester.  However, a prima facie obviousness of the claimed Zn chlorophyll complex is based on the structural similarity of Senger et al. modified with NPL Von Elbe et al., Donato et al., and LaBorde et al. in view of In re Schechter, 205 F.2d 185, 191, 98 USPQ 144, 150 (CCPA 1953) (MPEP § 2144.08.II.A.4.(e)).
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Senger et al. US 4,473,591 (cited on Information Disclosure Statement filed January 27, 2020) in view of NPL Von Elbe et al., “Chemistry of Color Improvement in Thermally Processed Green Vegetables” (“Quality Factors of Fruits and Vegetables,” ACS Symposium Series) (Published 1989), Donato et al. US 6,004,601, and LaBorde et al. US 5,482,727 as applied to claim 32 above in further view of Nafisi-Movaghar et al. US 2012/0276258.
Regarding Claim 37, Senger et al. modified with NPL Von Elbe et al., Donato et al., and LaBorde et al. is silent regarding the vegetal product disposed in the brine being green table olives.
Nafisi-Movaghar et al. discloses green vegetables exhibiting saturated green coloration in an alkaline environment and exhibiting lighter, less saturated green coloration in an acidic environment (‘258, Paragraph [0033]) wherein olives (‘258, Paragraph [0055]) are stored within a container for packaging (‘258, Paragraph [0030]) wherein the vegetables are green vegetables (‘258, Paragraphs [0028] and [0033]).
Both Senger et al. and Nafisi-Movaghar et al. are directed towards the same field of endeavor of vegetal products having a green color wherein the vegetal products are disposed in a container in an alkaline solution.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the green vegetal product disposed in the container of Senger et al. to be green olives as taught by Nafisi-Movaghar et al. based upon the particular green vegetable desired to be stored within the container.  Additionally, Nafisi-Movaghar et al. teaches that it was known and conventional to process green vegetables using alkaline treatment in order to maintain the green coloration of the green vegetables.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 32 and 37 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 18 of copending Application No. 16/067,026 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because art that reads on Claim 18 of the copending ‘026 application reads on Claims 32-33 and 37.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Examiner notes that the previous rejections to 35 USC 112(a), 35 USC 112(b), and 35 USC 112(d) have been withdrawn in view of the amendments.
Examiner notes that the Double Patenting rejections have been maintained herein.
Applicant’s arguments with respect to Claims 32 and 37 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues on Pages 10-11 of the Remarks that the complex Zn-15-methyl-phytol-chlorin e6 ester contributes to the production and maintenance of green colour in the products of the present invention and contends that the prior art combination does not teach the specific complex of the claimed product.  Applicant continues that Von Elbe only refers to the complex of pyropheophytin Zn a and alleges that the cited complexes are essential to re-greening and optimization of the green colour in vegetables maintain the Zn content in the packaged product between 0.002% and 0.01% as described in Claim 32.
Examiner argues a prima facie obviousness of the claimed Zn chlorophyll complex is based on the structural similarity of Senger et al. modified with NPL Von Elbe et al., Donato et al., and LaBorde et al. in view of In re Schechter, 205 F.2d 185, 191, 98 USPQ 144, 150 (CCPA 1953) (MPEP § 2144.08.II.A.4.(e)).  Further regarding applicant’s allegation that the complex Zn-15-methyl-phytol-chlorin e6 ester contributes to the production and maintenance of green colour in the products of the present invention and that the cited complexes are essential to re-greening and optimization of the green colour in vegetables maintain the Zn content in the packaged product between 0.002% and 0.01% as described in Claim 32, arguments of counsel cannot take the place of factually supported objective evidence in view of In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) (MPEP § 2145).  Conclusory statements that results were unexpected or unsupported by objective factual evidence is considered but not found to be of substantial evidentiary value in view of Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991) (MPEP § 716.01(c).III.).  Therefore, this argument is not found persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICSON M LACHICA/Examiner, Art Unit 1792